DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 07 July 2022 has been acknowledged and entered.  
Claims 1, 16, 14, 16-17, and 19-20 have been amended.  
No new claims have been added.  
Claims 1-20 are currently pending.

Drawings
The drawing(s) filed on 31 December 2015 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, pages 12-13 of 14, filed 07 July 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1- 20 under 35 U.S.C. 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended, provided a technical improvement the system as a whole by  integrating the judicial exception into practical application. 
Further, as per independent Claims 1, 14, and 17, the best prior art:
1)  Garg et al. (US PG Pub. 2016/0110836) discloses arranging on-demand services on one or more predefined rules, by providing a business account to enable the business to pay for on-demand services for users associated with that business account.  The system can determine whether a request for an on-demand service is valid based on one or more rules that are applicable to the request and based on information included in the request. 
 	2)  Gutmann (US PG Pub. 2006/0259353) discloses shared vehicle transportation systems and methods for individuals and entities, by combining the convenience of car sharing with traditional car pools or van pools which allows a group of commuters (employees) to share the reserved vehicle for part or all of their daily commute to a common destination.
 	3)  Glimp et al. (US PG Pub. 2006/0100909) discloses providing standardized medial triage where in some situations, an organization may extend employee benefit services to other stakeholders like customers; such that the triage system is provided to a client organization to serve its employees, customers, and/or those at its facilities.
	4)  Praisner et al. (US PG Pub. 2002/0174030) discloses dynamic payment cards and related management systems and associated methods that allow for efficient management of corporate purchasing needs by providing spending rules and policies that may be defined and configured to influence routing and/or approval requirements can include features such as cumulative spending/budget based rules, dollar value rules, spend category/expense type rules, payment type/method rules, supplier or type of supplier rules, address or change in address rules, shipping method rules, and timing of delivery requirements; and . 
5)  Bellmund (US PG Pub. 2013/0325735) discloses methods for providing unique employee benefits in partnership with a service provider and system therefor, however, in cases where the cost of desired travel exceeds the covered amount, the employee must pay the excess amount out of pocket.  
	However, neither Garg et al., Gutmann, Glimp et al., Praisner et al., nor Bellmund discloses or fairly teaches: 
	identifying, by the processing device and within the organization travel account data structure, an organization travel account for the user, the organization travel account comprising both of a digital travel quota and preapproval criteria, wherein the digital travel quota comprises a predetermined number of transportation requests allotted to the organization travel account for the user during a quota time period;
determining, by the processing device, the first transportation request does not exceed the digital travel quota by accessing the organization travel account data structure to apply a reduction of one transportation request from a remaining amount of the predetermined number of transportation requests

As per independent Claims 1, 14, and 17, the best NPL prior art:
1) Carson, Biz, “This investor has an interesting theory on what Google will do with its self-driving cars”, June 30, 2015, businessinsider.com, 7 pages discloses that Steve Jurvetson,  a venture capitalist thinks Google could be planning to use its UV to “give out free rides in an effort to undercut Uber with a new service called "Free Ride."
 	However, Carson does not disclose or fairly teaches: 
	identifying, by the processing device and within the organization travel account data structure, an organization travel account for the user, the organization travel account comprising both of a digital travel quota and preapproval criteria, wherein the digital travel quota comprises a predetermined number of transportation requests allotted to the organization travel account for the user during a quota time period;
determining, by the processing device, the first transportation request does not exceed the digital travel quota by accessing the organization travel account data structure to apply a reduction of one transportation request from a remaining amount of the predetermined number of transportation requests

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                  




/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628